The following motion for rehearing has been filed in this court:
"Now comes the plaintiff in error by his attorneys, K.S. Murchison and S.M. Rutherford, and moves the court to grant a rehearing in the above styled cause for the following reasons: First. That the Verdict rendered in the trial court was contrary to the law and the evidence, and that in consideration of said cause upon appeal the court's attention was not especially called to this phase of the case. The testimony in said case consisted of circumstantial evidence wholly, the principal phase of which being the certified copy of a record purporting to show a forged deed and that this plaintiff in error, defendant below, forged the same. Upon the effect of this testimony the court's attention not having been especially directed, we feel that the court fell into error in its estimation of this piece of testimony in determining its weight.
"K.S. MURCHISON, "S.M. RUTHERFORD, "Attys. for plaintiff in error."
Counsel who now represent appellant are mistaken in stating that the attention of the court was not especially directed to the point on which they now rely. On the contrary, Mr. J.H. Huckleberry, who then represented appellant, filed one of the strongest briefs in behalf of appellant that has been presented to this court, and the case was affirmed, not because the rights of appellant had been neglected by his attorney, but because the court was satisfied that the law was against appellant. This case was set repeatedly on the docket of this court and was continued from term to term and from time to time in order to give counsel for appellant an opportunity to appear and make oral arguments, *Page 539 
until finally the court was compelled to submit the case on the briefs alone. This being the case and being fully satisfied that the original opinion is correct, we do not believe that we should hear oral arguments now.
Attorneys and clients must learn that it is no light and laughing matter to be convicted of a felony and to appeal from that conviction to this court. We are always willing to make any reasonable postponements of a cause to enable counsel to appear and make oral arguments, but there must be a limit to these postponements. Counsel must at least exercise some diligence and make some effort to be present to argue their cases. The idea that this court has nothing else to do but to wait on the pleasure of attorneys cannot be entertained. We granted six postponements in this case upon application of counsel for appellant in order that we might hear an oral argument in behalf of appellant. It is too late now to demand the right to be heard by oral argument.
Upon the trial of this case Mr. Joseph M. Thompson, a reputable witness, entitled to entire confidence and credit, testified in behalf of the state as follows:
"Q. Do you know the defendant, L.B. Gritts? A. Yes, sir. Q. How long have you known him? A. I don't know exactly, a good many years though. Q. Have you, since the 18th day of September, had any conversation with this defendant, relative to the execution of a certain deed of or by Johnson T. French? A. Yes, sir. Q. You may state what that conversation was? A. This happened in front of the First State Bank of Tahlequah; we were speaking about the case in the presence of one Murchison, Lawyer Murchison, of Tahlequah, and Mr. Murchison spoke about the innocence of this party — Mr. Cravens: Q. Which party? Witness: A. L.B. Gritts; and I said well, he might be innocent, but still he was in bad company; we spoke on about the case, and finally Gritts said that he believed he would plead guilty to this charge; that was about all the conversation we had."
If appellant was not guilty why was he voluntarily making such statements as this? It is true that on cross-examination, counsel for appellant attempted to prove that this statement was *Page 540 
made in a laughing manner, but that it was made there can be no doubt; and we cannot understand how any innocent man would laugh about such a serious matter as this. It is time for all men who are disposed to violate the laws of Oklahoma to understand it is not a laughing matter to be charged with crime in the courts of this state. Appellant heard this testimony and while he was on the stand he did not attempt to either deny or explain it. The record shows that one of the attorneys who represents appellant was present and heard appellant make this statement. If, as a matter of fact, appellant did not practically admit his guilt on that occasion, it was the duty of this attorney to take the stand and give his version of the statement which was made. It is too late after a verdict of guilty has been rendered to offer such testimony. There is one thing certain, and that is this, no defendant should be permitted to make a laughing stock of the courts of this state. We have no sort of doubt of this man's guilt. He was tried in the county where he had lived for many years, by a jury who knew him. There is no intimation in the record that he was unfairly treated at the trial. We are not going to presume that the witnesses, the trial judge, the county attorney, and the jury entered into a conspiracy against appellant.
Motion for a rehearing is denied and the mandate will issue without further delay. *Page 541